internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-119152-01 date date number release date index number legend x y state d1 d2 d3 d4 d5 sec_1 sec_2 sec_3 dear this letter responds to a letter dated date from your authorized representative on behalf of y requesting inadvertent termination relief for y under sec_1362 of the internal_revenue_code facts according to the information submitted y was incorporated under the laws of state on d1 and elected to be treated as an s_corporation effective d2 y decided to convert to a state limited_partnership under the state revised limited_partnership act to effect the conversion sec_1 and sec_2 two shareholders of y each formed a state plr-119152-01 law single-member limited_liability_company llc sec_1 and sec_2 each contributed a single share of y stock to their respective llc in exchange for all of the interests in the llcs on d3 y converted to a state law partnership x the two llcs were named the general partners of x and sec_1 sec_2 and sec_3 were the limited partners each shareholder received one unit in x for each share held in y the units held by the limited partners and general partners carried the same economic rights pro_rata according to the number of units held at the time of the conversion x simultaneously filed an election under sec_301_7701-3 of the procedure and administration regulations to be treated as an association_taxable_as_a_corporation although x believed that the conversion would be treated for federal_income_tax purposes as a reorganization under sec_368 and thus a continuation of the original s_corporation x filed a protective form_2553 election by a small_business_corporation reaffirming its s_corporation_election in early d4 x learned that the internal_revenue_service would not rule on whether a state law limited_partnership electing to be classified as an association for federal tax purposes has more than one class of stock under sec_1361 see dollar_figure of revproc_2001_3 2001_1_irb_111 realizing for the first time that y’s conversion to a state limited_partnership might have terminated its s_corporation_election x converted back to a state corporation on d5 y represents that its motive for the conversion was the reduction of its state franchise tax and not avoidance of federal tax moreover y represents that it had no intention of terminating its s_corporation_election law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be plr-119152-01 required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent according to the legislative_history of sec_1362 f -- if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 the service is studying the issue of whether a state law limited_partnership electing under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation has more than one class of stock for purposes of sec_1361 until the service resolves this issue through published guidance letter rulings will not be issued the service will treat any request for a ruling on whether a state law limited_partnership is eligible to elect s_corporation status as a request for a ruling on whether the partnership complies with sec_1361 revproc_2001_3 sec_5 2001_1_irb_111 based on revproc_99_51 1999_2_cb_760 conclusions plr-119152-01 based solely on the facts as represented by y in this ruling_request we conclude that if y’s conversion from a state corporation to a state limited_partnership did create a second class of stock the consequent termination of y's s_corporation_election was inadvertent within the meaning of sec_1362 therefore we rule that y will continue to be treated as an s_corporation for the period from d3 to d5 and thereafter unless y's s election otherwise terminates under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding y's eligibility to be an s_corporation or the validity of its s_corporation_election in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
